i          i        i                                                               i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00113-CR

                                        Juan De Dios ORTIZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2000-CR-4621
                         Honorable Catherine Torres Stahl, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: June 3, 2009

DISMISSED

           Appellant has filed a motion to dismiss his appeal. The motion is granted, and this appeal

is dismissed. See TEX . R. APP . P. 42.2(a).



                                                        PER CURIAM

DO NOT PUBLISH